IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

BRANDON ALEXANDER )
TEELE MOORE, )
)

Plaintiff, )

)

v. ) 1:18CV193

)

ANDREW SAUL, )
Commissioner of Social Security, ! )
)

Defendant. )

MEMORANDUM OPINION AND RECOMMENDATION
OF UNITED STATES MAGISTRATE JUDGE

Plaintiff Brandon Alexander Teele Moore (“Plaintiff”) brought this action pursuant to
Sections 205(g) and 1631(c)(3) of the Social Security Act (the “Act”), as amended (42 U.S.C.
§§ 405(g), 1383(c)(3)), to obtain judicial review of a final decision of the Commissioner of
Social Security denying his claims for Disability Insurance Benefits (“DIB”) and Supplemental
Security Income (“SSI”) under Titles TI and XVI of the Act. The parties have filed cross-
motions for judgment, and the administrative record has been certified to the Court for review.
I. PROCEDURAL HISTORY

Plaintiff protectively filed applications for DIB and SSI on November 25, 2013, alleging

a disability onset date of April 1, 2013. (Ir. at 18, 280-85, 286-95.) His applications were

 

1 Andtew Saul became Commissioner of Social Security on June 17, 2019. Pursuant to Rule 25(d) of the Federal
Rules of Civil Procedure, Andrew Saul should be substituted for Nancy A. Berryhill as the Defendant in this
suit. No further action need be taken to continue this suit by reason of the last sentence of section 205(g) of
the Social Security Act, 42 U.S.C. § 405(g).

2 Transcript citations refer to the Sealed Administrative Record [Doc. #12].

 

 
denied initially (Tr. at 106-27, 168-72) and upon reconsideration (Tr. at 128-67, 180-99).
Thereafter, Plaintiff requested an administrative heating de novo before an Administrative
Law Judge (“ALJ”). (Tr. at 200-03.) On June 26, 2017, Plaintiff, along with his attorney and
an impartial vocational expert (“VE”), attended the subsequent hearing. (Tr. at 76-105.) The
ALJ ultimately concluded that Plaintiff was not disabled within the meaning of the Act (Tr. at
15-35), and, on January 12, 2018, the Appeals Council denied Plaintiffs request for review of
the decision, thereby making the ALJ’s conclusion the Commissionet’s final decision for
purposes of judicial review (Tr. at 3-8, 279).
I. LEGAL STANDARD

Federal law “authorizes judicial review of the Social Security Commissionet’s denial of
social security benefits.” Hines v. Barnhart, 453 F.3d 559, 561 (4th Cir. 2006). However, the
scope of teview of such a decision is “extremely limited.” Frady v. Harris, 646 F.2d 143, 144
(4th Cir. 1981). “The courts are not to try the case de novo.” Oppenheim v. Finch, 495 F.2d
396, 397 (4th Cir. 1974). Instead, “a reviewing court must uphold the factual findings of the
AL] if they ate supported by substantial evidence and wete reached through application of the
cortect legal standard.” Hancock v. Astrue, 667 F.3d 470, 472 (4th Cir. 2012) (internal
quotation omitted).

“Substantial evidence means ‘such relevant evidence as a teasonable mind might accept
as adequate to support a conclusion.”’ Hunter v. Sullivan, 993 F.2d 31, 34 (4th Cir. 1993)
(quoting Richardson v. Perales, 402 U.S. 389, 390 (1971)). “It consists of more than a mere

scintilla of evidence but may be somewhat less than a preponderance.” Mastto v. Apfel, 270

 
F.3d 171, 176 4th Cir. 2001) (internal citations and quotation marks omitted). “If there is
evidence to justify a refusal to direct a verdict were the case before a jury, then there is
substantial evidence.” Hunter, 993 F.2d at 34 (internal quotation marks omitted).

“In reviewing for substantial evidence, the court should not undertake to te-weigh
conflicting evidence, make credibility determinations, ot substitute its judgment for that of the
[ALJ].” Mastto, 270 F.3d at 176 (internal brackets and quotation marks omitted). “Where
conflicting evidence allows reasonable minds to differ as to whether a claimant is disabled, the
responsibility for that decision falls on the ALJ.” Hancock, 667 F.3d at 472. “The issue before
[the reviewing court], therefore, is not whether [the claimant] is disabled, but whether the
ALJ’s finding that [the claimant] is not disabled is supported by substantial evidence and was
reached based upon a cottect application of the relevant law.” Craig v. Chater, 76 F.3d 585,
589 (4th Cir. 1996).

In undertaking this limited review, the Court notes that “[a] claimant for disability
benefits beats the burden of proving a disability.” Hall v. Harris, 658 F.2d 260, 264 (4th Cir.
1981). In this context, “disability” means the “inability to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment which can be
expected to result in death or which has lasted or can be expected to last for a continuous

period of not less than 12 months.” Id. (quoting 42 U.S.C. § 423(d))(A)).?

 

3 “The Social Security Act comprises two disability benefits programs. The Social Security Disability Insurance
Program (SSDI), established by Title II of the Act as amended, 42 U.S.C. § 401 et seq., provides benefits to
disabled persons who have contributed to the program while employed. The Supplemental Security Income
Program (SSI), established by Title XVI of the Act as amended, 42 U.S.C. § 1381 et seq., provides benefits to
indigent disabled persons. The statutory definitions and the regulations promulgated by the Secretary for
determining disability, see 20 C.F.R. pt. 404 (SSDI); 20 C.F.R. pt. 416 (SSI), governing these two programs ate,
in all aspects relevant here, substantively identical.” Craig, 76 F.3d at 589 n.1.

 

 

 

 

 
“The Commissioner uses a five-step process to evaluate disability claims.” Hancock,
667 F.3d at 472 (citing 20 CE.R. §§ 404.1520(a)(4); 416.920(a)(4)). “Under this process, the
Commissioner asks, in sequence, whether the claimant: (1) worked during the alleged period
of disability; (2) had a sevete impaitment; (3) had an impairment that met or equaled the
tequitements of a listed impairment; (4) could return to her past relevant work; and (5) if not,
could perform any other work in the national economy.” Id.

A finding adverse to the claimant at any of several points in this five-step sequence
fotecloses a disability designation and ends the inquiry. For example, “[t]he first step
determines whether the claimant is engaged in ‘substantial gainful activity.’ If the claimant is
working, benefits are denied. The second step determines if the claimant is ‘sevetely’ disabled.
If not, benefits ate denied.” Bennett v. Sullivan, 917 F.2d 157, 159 4th Cir. 1990).

On the other hand, if a claimant catties his or her burden at the first two steps, and if

the claimant’s impairment meets or equals a “listed impaitment” at step three, “the claimant

is disabled.” Mastro, 270 F.3d at 177. Alternatively, if a claimant clears steps one and two,

 

but falters at step three, ie., “lif a clatimant’s impairment is not sufficiently severe to equal or
exceed a listed impairment,” then “the AL] must assess the claimant’s residual functional

capacity (RFC’.” Id. at 179.4 Step four then requires the ALJ to assess whether, based on

 

4 “RFC is a measurement of the most a claimant can do despite [the claimant’s] limitations.” Hines, 453 F.3d
at 562 (noting that administrative regulations requite RFC to reflect claimant’s “ability to do sustained work-
related physical and mental activities in a work setting on a regular and continuing basis . . . [which] means 8
hours a day, for 5 days a week, or an equivalent work schedule” (internal emphasis and quotation marks
omitted)). The RFC includes both a “physical exertional or strength limitation” that assesses the claimant’s
“ability to do sedentary, light, medium, heavy, or vety heavy work,” as well as “nonexertional limitations
(mental, sensory, or skin impaitments).” Hall, 658 F.2d at 265. “RFC is to be determined by the ALJ only after
[the ALJ] considers all relevant evidence of a claimant’s impairments and any related symptoms (4g, pain).”
Hines, 453 F.3d at 562-63. :

 
that RFC, the claimant can “perform past relevant work”; if so, the claimant does not qualify
as disabled. Id. at 179-80. However, if the claimant establishes an inability to return to prior
work, the analysis proceeds to the fifth step, which “requires the [Government] to prove that
a significant number of jobs exist which the claimant could perform, despite the claimant’s
impairments.” Hines, 453 F.3d at 563. In making this determination, the ALJ must decide
“whether the claimant is able to perform other work consideting both [the claimant’s RFC]
and [the claimant’s] vocational capabilities (age, education, and past work experience) to adjust
to a new job.” Hall, 658 F.2d at 264-65. If, at this step, the Government cannot catty its
“evidentiary burden of ptoving that [the claimant] remains able to work other jobs available
in the community,” the claimant qualifies as disabled. Hines, 453 F.3d at 567.
Ill. DISCUSSION

In the present case, the AL} found that Plaintiff had not engaged in “substantial gainful
activity” since his alleged onset date. The ALJ therefore concluded that Plaintiff met his
burden at step one of the sequential evaluation process. (Ir. at 20.) At step two, the ALJ
further determined that Plaintiff suffered from the following severe impairments:

Ehlers-Danlos syndrome - hypermobility type (EDS); anxiety disorder;
peripheral neuropathy; obesity.

(id.)° The ALJ found at step three that none of these impairments, individually or in

combination, met ot equaled a disability listing. (Ir. at 21-23.) Therefore, the ALJ assessed

 

5 “Hypermobile Ehlers Danlos Syndrome (hEDS’) is ‘an inherited connective tissue disorder that is caused by
defects in a protein called collagen. It is generally considered the least severe form of Ehlers—Danlos syndrome
(EDS) although significant complications can occut.’ National Center for Advancing Translational Sciences,
Hypetmobile Ehlers—Danlos syndrome: Summary, Genetic and Rare Diseases Information Center (last updated
Apr. 20, 2017), https://rarediseases.info.nih.gov/diseases/2081/ehlets-danlos-syndrome-hypermobtlity-type.
The symptoms often include joint hypermobility, affecting both large (elbows, knees) and small (fingers, toes)
joints; soft, smooth skin that may be slightly elastic (stretchy and bruises easily); and chronic musculoskeletal

5

 
PlaintifPs RFC and determined that he could perform sedentary work with further limitations.
Specifically, the ALJ found that Plaintiff:

Has the residual functional capacity to perform sedentaty work as defined in 20

CFR 404.1567(a) and 416.967(a) except the claimant must use a cane for

ambulation; he can frequently handle and finger items with the bilateral upper

extremities; he can ftequently climb tramps and stairs; he can never climb

ladders, topes, ot scaffolds; he can occasionally balance, stoop, kneel, crouch,

and crawl; [he] can never work at unprotected height; he is limited to the

performance of simple, routine, repetitive tasks; he is limited to simple work-

related decisions; and while he can never interact with the public, he can

occasionally interact with coworkers and supervisors.
(Tr. at 23.) Under step four of the analysis, the ALJ determined that Plaintiff did not have any
past relevant work. (Tr. at 32.) However, the ALJ concluded at step five that, given Plaintiff's
age, education, work experience, and RFC, along with the testimony of the VE regarding those
factors, Plaintiff could perform other jobs available in the national economy and therefore was
not disabled. (Tr. at 33-34.)

Plaintiff now taises four challenges to the ALJ’s decision. First, Plaintiff argues that
“It}he ALJ performed an improper listing analysis” (Pl’s Br. [Doc. #15] at 5) in finding that
Plaintiff did not meet Listing 11.14. Second, Plaintiff contends that “[t]he ALJ improperly
evaluated [Plaintiffs] credibility.” (id. at 10.) Third, Plaintiff asserts that “[t]he AL]’s assigned
REC is not supported by substantial evidence and the analysis frustrates meaningful teview.”
dd. at 13.) Fourth, Plaintiff maintains that “[t]he AL] did not adequately explain weight given

to medical opinions.” (dd. at 15.) After a careful review of the record, the Court finds no

basis for remand.

 

(muscles and bones) pain[,]’ among less frequent othets. Id.” Patsons v. Berryhill, No. 2:16CV743, 2018 WL
1515089, at *11 (E.D. Va. Jan. 22, 2018) (footnote omitted).

6
A. Listing 11.14

Plaintiff first contends that “the AL] ... conducted an improper listing analysis in
finding that [Plaintiff] did not meet [L]isting 11.14” (Peripheral Neuropathy). (Id. at 5.) In
particular, Plaintiff asserts that his EDS meets the requirements of paragraph B of Listing
11.14, in that it causes him to suffer “marked limitation in physical functioning” (id. at 6) and
“marked testrictions in interacting with others and concentration, persistence or pace” (id. at
7). According to Plaintiff, the AL]’s analysis regarding Listing 11.14 “frustrates meaningful
teview” by this Court, because it “is conclusory,” “does not cite to any evidence in the record,”
and “only addtesses the [paragraph] A criteria” of Listing 11.14. Plaintiffs contentions do not
watrant relief.

At step three of the sequential analysis, the ALJ considers whether any impairment
meets ot equals one ot mote of the impairments listed in Appendix 1 of the regulations. The
listings define impairments which are so severe that they would “prevent an adult, regardless
of his age, education, or work experience, from performing any gainful activity, not just
‘substantial gainful activity.”’ Sullivan v. Zebley, 493 U.S. 521, 532 (1990). For a claimant to
demonsttate that he qualifies for a listing, and therefore is entitled to a conclusive presumption
of disabled status, he must meet all of the medical criteria specified for that listing. Id. at 531.
An impaitment that meets only some of the listing criteria, no matter how severe, will not
qualify. Id. Similarly, “Tflot a claimant to qualify for benefits by showing that his unlisted
impaitment, or combination of impairments, is ‘equivalent’ to a listed impairment, he must
ptesent medical findings equal in severity to all the criteria for the one most similar listed

impairment.” Id. (emphasis in original).

 

 

 
Notably, at step three, an ALJ is not tequited to explicitly identify and discuss evety
possible listing; however, he is compelled to provide a coherent basis for his step three
determination, particularly where the “medical record includes a fait amount of evidence” that
a claimant’s impaitment meets a disability listing. Radford v. Colvin, 734 F.3d 288, 295 (4th
Cir. 2013). Where such evidence exists but is rejected without discussion, “insufficient legal
analysis makes it impossible for a reviewing court to evaluate whether substantial evidence
supports the ALJ’s findings.” Id. (iting Cook v. Heckler, 783 F.2d 1168, 1173 (4th Cir. 1986)).
Thus, the ALJ’s decision must include “a sufficient discussion of the evidence and explanation
of its reasoning such that meaningful judicial review is possible.” Meador v. Colvin, No. 7:13—
CV-214, 2015 WL 1477894, at *3 (W.D. Va. Mar. 27, 2015) (citing Smith v. Astrue, 457 FP.
App’x 326, 328 (4th Cir. 2011)). However, it is possible that even “[a] cursory explanation” at
step three may prove “satisfactory so long as the decision as a whole demonstrates that the
AL] considered the relevant evidence of record and thete is substantial evidence to support
the conclusion.” Id.

In order to meet Listing 11.14B, a clatmant must demonsttate:

B. Matked limitation in physical functioning, and in one of the following:
1. Understanding, remembering, or applying information; or
2. Interacting with others; or
3. Concentrating, persisting, or maintaining pace; or

4. Adapting or managing oneself.
20 C.F.R. Pt. 404, Subpt. P, App’x 1, § 11.14B (emphasis added) (internal citations omitted).

In turn, with respect to physical functioning, “a matked limitation means that, due to the signs
and symptoms of [the] neutological disorder, [a claimant is] seriously limited in the ability to
independently initiate, sustain, and complete work-related physical activities . . . such as
standing, balancing, walking, [and] using both upper extremities for fine and gross
movements.” Id., § 11.00G2a (emphasis added).

Plaintiff contends that the AL] did not, in the step three analysis itself, discuss the
patagtaph B criteria or provide any evidence to support her finding that Plaintiffs peripheral
neuropathy did not meet or equal Listing 11.14. (See Tr. at 21.) However, the ALJ’s discussion
and analysis at Step 3 and in other parts of her decision provide substantial evidence
suppotting the ALJ’s finding regarding Listing 11.14. See Meador, 2015 WL 1477894, at *3
(recognizing that even “[a] cursory explanation” at step three may prove “satisfactory so long
as the decision as a whole demonstrates that the ALJ considered the relevant evidence of
record and there is substantial evidence to support the conclusion.”).

Here, with respect to Listing 11.14’s requirement that Plaintiff demonstrate marked
limitation in either “1. Understanding, remembering, or applying information; or 2. Interacting
with others; or 3. Concentrating, persisting, or maintaining pace; ot 4. Adapting or managing
oneself,” Plaintiff contends that he has marked limitation in Interacting with others and
Concenttating, persisting, or maintaining pace (“CPP”). However, as part of his discussion at
Step 3, the ALJ did consider Plaintiffs ability to interact with others and maintain CPP in
connection with the ALJ’s assessment whether Plaintiff's anxiety disorder met or equaled
Listings 12.06 (Anxiety and Obsessive-Compulsive Disorders) and 12.07 (Somatic Symptom
and Related Disorders). (See Tr. at 22.) The ALJ provided the following analysis regarding

Plaintiffs ability to interact with others:
In interacting with others, [Plaintiff] has moderate limitation. Many medical

records indicate that [Plaintiff] became frustrated easily and got angty and yelled

at his physicians. Duting a consultative examination in June 2015, [Plaintiff]

was mildly oppositional, especially when he believed the examiner to be

questioning him. He reported that he had a fiancé who lived in Missouri, whom

he spoke with often, but otherwise, he had no friends and typically just

interacted with his family. He noted that he had some problems regulating his

anger, and that his temper would flare.
(Id. (emphasis added).) Although Plaintiff detailed evidence tending to show that Plaintiff, at
times, exhibited a sarcastic tone, poor eye contact, perceptive tigidity, feelings of anger and
resentment, and agitation (see Pl.’s Br. at 7-9 (citing Tr. at 54, 507, 511, 658, 662, 730, 747)),
the AL], as detailed above, clearly acknowledged Plaintiff's anger issues, and Plaintiff cites to
no evidence that would have compelled the ALJ to adopt a marked limitation in this area of
mental functioning. With respect to Plaintiffs ability to maintain CPP, the AL] reasoned as
follows:

With regard to [CPP], [Plaintiff] has mild limitation. In June 2015, it was

assessed that [Plaintiff] was able to maintain concentration and persistence.

During a consultative examination in October 2015, it was noted that his

attention, concentration, and memory were all within normal limits.
(Ir. at 22 (emphasis added) (internal citation omitted); see also Tr. at 820, 865.) Thus, the AL]
cited to substantial evidence to support her mild finding and, notably, Plaintiff cites to no
evidence demonsttating any limitations in CPP, let alone evidence requiring a marked deficit
in CPP.

Similarly, with respect to Listing 11.14’s requirement that Plaintiff demonstrate marked
limitation physical functioning, ie., seriously limitation in the ability to independently initiate,

sustain, and complete work-related physical activities, the AL] made the following findings at

Step 3 in considering whether Plaintiffs musculoskeletal complaints met listing 1.02 or 1.04:

10
A teview of the evidence of record fails to indicate the claitmant’s condition
resulted in an inability to ambulate effectively as defined by Social Security
Regulations. Treatment notes fail to document an extreme limitation in the
claimant’s ability to walk (e., impairment(s) that interfere very seriously with
the individual’s ability to independently initiate, sustain or complete activities)
ot as having insufficient lower extremity functioning to permit independent
ambulation without the use of a hand-held assistive devise that limits the
functioning of both upper extremities. The evidence indicates that the claimant
is capable of sustaining a reasonable walking pace over a sufficient distance to
be able to carty out activities of daily living and has the ability to travel without
companion assistance to and from a place of employment. Further claimant’s
condition has not resulted in an inability to perform fine and gross movements
effectively, as required.

(Ir. at 21.) Based on this analysis, there was no basis for finding a marked limitation in physical
functioning. In addition, the ALJ discussed the following relevant evidence in her evaluation

of Plaintiffs REC:

~e Ata consultative medical examination in April 2014, Plaintiff “was able
to ambulate without difficulties and without any assistive devices” or
“knee braces,” displayed “full range of motion and normal gait,’ and
could “tandem, heel, and toe walk and squat without any difficulties”
(Tr. at 26; see also 'T’r. at 527, 530);

e In July 2014, Plaintiff “did not have any objective findings of a
neutopathy” (Tr. at 27; see also T'r. at 599);

 

e In Februaty 2015, a physical examination “was essentially normal” (Tr.
at 27; see also Tr. at 686 (reflecting 5/5 strength, normal sensation, and
normal gait without an assistive device));

 

e In April 2015, Plaintiff “had normal and equal strength in his bilateral
lower extremities with no objective sensory deficits” (Tr. at 28; see also
Tr. at 814);

e InJune 2015, Plaintiff “had a normal straight leg raise, ... his distal ankle
and foot strength was normall,] . . . [and hle walked with a normal gait”
(Tr. at 28; see also Tr. at 849);

11
e In October 2015, a psychiatrist noted that Plaintiff “removed his knee
braces during an examination and freely walked around the room” (I.
at 29; see also Tr. at 865);

e In October 2016, despite Plaintiffs complaints of left arm numbness,
“MRIs of his cervical and thoracic spine were unremarkable, as were
EMG netve conduction studies” (Tr. at 29; see also Tr. at 964, 1005-06);

and

 

e Although Plaintiff presented to the hearing with a cane, “there was no
support for the use of a cane in the medical evidence of record which
teflect[s] untematkable physical exams, including 5/5 strength and
normal gait” (Tr. at 31; see also Tr. at 88).

The ALJ also noted the opinion of Dr. Joseph Wilson in December 2013 that Plaintiff required

 

only limitations on significant climbing, walking, or kneeling (Tr. at 31; see also ‘T'r. at 494) and
the opinion of consultative examiner Dr. Micah Edwin in April 2014 that Plaintiff “did not
need an assistive device for ambulation, and that his ability to sit, stand, move about, lift, carry,
handle objects, ... and stamina w[ete] not impaired.” (T'r. at 31 (emphasis added); see also
Tr. at 530.) Considered as a whole, the ALJ’s discussion and analysis amounts to substantial
evidence that Plaintiffs peripheral neuropathy did not result in marked limitation in physical
functioning.
Plaintiff points to evidence that vatious treatment providers have diagnosed him with
-EDS, chronic pain, numbness and tingling, and knee instability. (PL’s Br. at 6-7 (citing Tr. at
849, 877-78, 1102).) However, the diagnosis of a condition does not equate to functional
limitations atising from those diagnoses. See McCoy v. Astrue, Civ. No. 1:10-3139-RBH-
SVH, 2012 WL 1015785, at *22 (D.S.C. Feb. 10, 2012) (“[The p]laintiff continues to confuse
objective findings of her diagnoses with objective findings suppotting her alleged functional

limitations.”). Plaintiff also relies on a functional capacity evaluation (“FCE”) conducted in

12 |
Novembet 2013, which concluded that Plaintiff “cannot comfortably squat[] below his
knuckle level,” his “[s]tanding endurance is limited to approximately 17 minutes longest
duration, [his] walking endurance is limited to approximately 10 minutes longest duration,”
and his “upper extremity strength and dexterity is below average.” (Pl’s Br. at 7 (quoting Tr.
at 479).) Howevet, AL] assigned only partial weight to the HCE (see Tr. at 31) and gave greater
weight to more recent examinations and evaluations.®

Accordingly, Plaintiff has not demonstrated prejudicial error with respect to the ALJ’s
finding that Plaintiffs peripheral neuropathy did not meet or equal Listing 11.14.7

B. Plaintiff's Subjective Symptoms

Next, Plaintiff contends that “the ALJ’s credibility analysis is not supported by

substantial evidence.” (Pl’s Br. at 11 (emphasis added) (citing Tr. at 24-31).)8 More

 

6 Moreover, that FCE would not suppott a finding of a marked limitation in physical functioning to
meet Listing 11.14 in any event. (See Tr. at 479-92.)

7 The Court also notes that the AL] referenced an earlier version of Listing 11.14 in her listing
evaluation. The ALJ remarked that she “dfid] not find that [Plaintiffs] neuropathy-type symptoms me[t] or
medically equalled] the requirements of Listing 11.14 [because] [h]is condition ha[d] not resulted in significant
and persistent disorganization of motor function in two extremities, resulting in sustained disturbance of gross
and dexterous movemenits, or gait and station.” (Tr. at 21.) The AL]’s reference to “significant and persistent
disorganization of motor function in two extremities, resulting in sustained disturbance of gross and dexterous
movements, ot gait and station” tracks the language of Listing 11.14 as it existed until May 23, 2016. See 20
C.F.R. Pt. 404, Subpt. P, App’x 1, § 11.14 (version effective from August 12, 2015, to May 23, 2016). As of
May 24, 2016, however, Listing 11.14 took on its current form, requiring in Paragraph A “[d]isorganization of
motor function in two extremities, resulting in an extreme limitation in the ability to stand up from a seated
position, balance while standing or walking, or use the uppet extremities” (internal citations omitted). See id.
(version effective May 24, 2016.) Nevertheless, given the analysis set out above, that error by the AL] remains
hatmless under the citcumstances of this case.

8 Contrary to Plaintiffs allegations, the ALJ was not under an obligation to assess the credibility of Plaintiffs
statements. Effective March 28, 2016, the Social Security Administration superseded Social Security Ruling

96—7p, Policy Interpretation Ruling Titles II and XVI: Evaluation of Symptoms in Disability Claims: Assessing
the Credibility of an Individual’s Statements, 1996 WL 374186 (July 2, 1996) (“SSR96-7p”), with Social Security

Ruling 16-3p, Titles I] and XVI: Evaluation of Symptoms in Disability Claims, 2017 WL 5180304 (Oct. 25,
2017). The new ruling “eliminat[es] the use of the term ‘credibility’ from . . . sub-regulatory policy, as [the]

regulations do not use th[at] term.” SSR 16-3p, 2017 WL 5180304, at *2. The ruling “clariffies] that subjective
symptom evaluation is not an examination of the individual’s character,” id., and “offet[s] additional guidance

13
specifically, Plaintiff challenges the ALJ’s finding that, although Plaintiff ““‘had several
complaints associated with EDS, .. . there was no support in the objective medical evidence,
as several tests and examinations fot vatious medical conditions showed negative results.”
(id. (quoting Tr. at 30-31).) According to Plaintiff, “the medical evidence shows several
‘opinions in support of an EDS-HT diagnosis, and such diagnosis was made by geneticist Dr.
[Lamison] Jewett on June 7, 2016, after an extensive evaluation.” (Id. (citing Tr. at 877).)
Plaintiff additionally questions the ALJ’s reliance on Exhibits 22F and 24F as “‘reflect{ing]

399

unremarkable physical exams, including 5/5 strength and normal gait”’ and cites other record
evidence he believes supports his subjective complaints. (Id. at 12 (citing Tr. at 461, 858, 849,
882, 899).) Lastly, Plaintiff notes Dt. Samantha H. Moote’s statement that “some of the [EDS]
community finds physicians to falsely accuse them of hypochondriasis and underestimate the
true severity of their sufferings,” contending that Dr. Moore’s “opinion shows that [Plaintiffs]
complaints may have, at times, been unfairly brushed aside due to the lack of expertise in the
diagnosis of EDS-HT.” (Id. at 13 (emphasis added) (quoting Tr. at 860).)°

Under the applicable regulations, the ALJ’s decision must “contain specific reasons for

the weight given to the individual’s symptoms, be consistent with and supported by the

evidence, and be clearly articulated so the individual and any subsequent reviewer can assess

 

how the [ALJ] evaluated the individual’s symptoms.” Social Security Ruling 16-3p, Titles

and XVI: Evaluation of Symptoms in Disability Claims, 2017 WL 5180304, at *10 (Oct. 25,
2017) (“SSR 16—3p”); see also 20 C-F.R. §§ 404.1529, 416.929. In Craig v. Chater, the Fourth

 

 

to [AL]s] 6n regulatory implementation problems that have been identified since [the publishing of] SSR 96—
7p,” id. at *2 n.1

° Plaintiff mistakenly attributed this statement to Dr. Mark D. Gwynne. (See Pl.’s Br. at 13.)

14
Circuit addressed the two-part test for evaluating a claimant’s statements about symptoms.
Craig, 76 F.3d at 594-95. “First, there must be objective medical evidence showing ‘the
existence of a medical impaitrment(s) which results from anatomical, physiological, or
psychological abnormalities and which could reasonably be expected to produce the pain or
other symptoms alleged.” Id. at 594 (citing 20 C.F.R. § 404.1529(b)). If the ALJ determines
that such an impairment exists, the second part of the test then requires him to consider all
available evidence, including Plaintiffs statements about his pain, in order to evaluate “the
intensity and persistence of the claimant’s pain, and the extent to which it affects [his] ability
to work.” Craig, 76 F.3d at 595.

This approach facilitates the ALJ’s ultimate goal, which is to accurately determine the
extent to which Plaintiffs pain ot other symptoms limit his ability to perform basic work
activities. Relevant evidence for this inquity includes Plaintiffs “medical history, medical
signs, and laboratory findings,” Craig, 76 F.3d at 595, as well as the following factors: .

(@ [Plaintiffs] daily activities;

(i) The location, duration, frequency, and intensity of [Plaintiffs] pain or other
symptoms;

(it) Precipitating and aggravating factors;

 

(iv) The type, dosage, effectiveness, and side effects of any medication [Plaintiff]
take[s] or [has] taken to alleviate [his] pain or other symptoms;

(v) Treatment, other than medication, [Plaintiff] teceive[s] or [has] received for
telef of [his] pain or other symptoms;

(vi) Any measutes [Plaintiff] use[s] or [has] used to relieve [her] pain or other
symptoms (e.g., lying flat on [his] back, standing for 15 to 20 minutes every
hout, sleeping on a board, etc.); and

 

(vii) Other factors concerning [Plaintiff's] functional limitations and restrictions

15
due to pain or other symptoms. |
20 C.E.R. §§ 404.1529(c)(3), 416.919(c)(3). At step two, the ALJ should not reject a claimant’s
statements “about the intensity and persistence of [his] pain or other symptoms or about the
effect [his] symptoms have on [his] ability to work solely because the available objective
medical evidence does not substantiate [his] statements.” 20 C.F.R. §§ 404.1529(c)(2),
416.929(c)(2). However, a claimant’s “symptoms, including pain, will be determined to
diminish [his] capacity for basic work activities [only] to the extent that [his] alleged functional
limitations and restrictions due to symptoms, such as pain, can teasonably be accepted as
consistent with the objective medical evidence and other evidence.” 20 CFR
§§ 404.1529(0)(4), 416.929(c)(4). Thus, objective medical evidence. and other evidence in the
record ate “crucial to evaluating the intensity and persistence of a clatmant’s pain and the
extent to which it impairs [his] ability to work.” Hines, 453 F.3d at 565 n.3 (quoting Craig, 76
F.3d at 595). Where the ALJ has considered these factors and has heard Plaintiffs testimony
and observed his demeanot, the ALJ’s determination is entitled to deference. See Shively v.
Heckler, 739 F.2d 987, 989 (4th Cir. 1984). |

Here, the ALJ found that Plaintiffs “medically determinable impairments could
reasonably be expected to produce some of the above alleged symptoms” but that Plaintiffs
“statements concetning the intensity, persistence and limiting effects of these symptoms ate
not entitely consistent with the medical evidence and other evidence in the record” and that
“(t]reatment notes simply fail to indicate the level of dysfunction the claimant is alleging.” (Ir.
at 24.) The AL] further noted that Plaintiff's “statements have been found to affect [Plaintiff's]

ability to work only to the extent they can reasonably be accepted as consistent with the

16
objective medical and other evidence.” (Id.) The ALJ did not err in that regard and supported
het analysis of Plaintiffs subjective symptoms with substantial evidence.

Plaintiff first misinterprets the ALJ’s statement that, although Plaintiff “chad several
complaints associated with EDS, ... there was no support in the objective medical evidence,
as sevetal tests and examinations fot vatious medical conditions showed negative results” to
mean that the ALJ found “no support in the objective medical evidence” for Plaintiff's EDS
diagnosis. (PI’s Br. at 11 (quoting ‘I'r. at 30-31).) However, the AL]’s decision makes clear
that she credited Plaintiffs EDS diagnosis, as the AL] included EDS among Plaintiff's severe
impairments at step two. (See Tr. at 20.) Instead, the ALJ found that “there was no support
in the objective medical evidence” for “several” of Plaintiffs “complaints associated with
EDS.” (Tt. at 30 (emphasis added).) In other words, the AL] was capturing observations
made earlier in het decision that, despite Plaintiffs complaints of knee pain, back pain,
shoulder pain, and numbness and tingling in his extremities, objective findings on examination
and diagnostic and laboratory tests were consistently negative (See Tr. at 24-30.)

Plaintiffs challenge to the AL]’s observation that the medical evidence “‘reflect[ed]
untemartkable physical exams, including 5/5 strength and normal gait” fares no better. (PL’s
Br. at 12 (quoting Tr. at 31).) In that regard, Plaintiff claims that “Exhibit 22F shows after an
extensive evaluation, Dr. [Jonathan S.] Berg recommended that [Plaintiff] continue physical
therapy, continue follow-up with podiatry and orthopedics for management of orthotic
devices, refer to the Joint Hypermobility Handbook, and follow-up with neurology for
continued evaluation of lower exttemity patesthesias” (id. (citing Tr. 858) (internal quotation

matks omitted)), and that “Exhibit 24F shows Dr. [Thomas C.] Keyserling stated [Plaintiffs]

17
EDS-HT diagnosis by Dr. Jewett is consistent with his history and physical exam” (id. (citing
Tr. at 899) (internal quotation marks omitted)). Plaintiff additionally points to the FCE’s
finding of antalgic symptoms, as well as findings of knee instability, numbness and tingling in
both legs, bilateral chronic knee pain, and generalized discomfort recorded by other treatment
providers as evidence that his “complaints are credible.” (Id. (citing Tr. at 461, 849, 882).)

Beyond the FCE’s one-time finding of antalgia, Plaintiff fails to explain how any of the
evidence she relies upon above undercuts the ALJ’s observation that the medical evidence
“reflect[ed] unremarkable physical exams, including 5/5 strength and normal gait” (Ir. at 31).
Moreover, Plaintiffs argument misinterprets this Court’s standard of review. The Court must
determine whether substantial evidence supports the ALJ’s finding regarding the consistency
of Plaintiff's subjective symptoms with the record, and not whether other record evidence
weighs against the AL]’s analysis. See Lanier v. Colvin, No. CV414-002, 2015 WL 3622619,
at *1 (S.D. Ga. June 9, 2015) (“The fact that [the p]laintiff disagrees with the ALJ’s decision,
ot that there is other evidence in the record that weighs against the AL]’s decision, does not
mean that the decision is unsupported by substantial evidence.”). As detailed in conjunction
with Plaintiffs first issue on review, the AL]’s discussion of the medical evidence provides an
abundance of evidence supporting her finding that PlaintifPs statements were “not entirely
consistent with the medical evidence and other evidence in the record.” (I'r. at 24.)

Finally, Plaintiff's reliance on Dr. Moote’s obsetvation that “some of the [EDS]
community finds physicians to falsely accuse them of hypochondriasis and undetestimate the
true severity of their sufferings” to suggest that Plaintiffs EDS symptoms “may have, at times,

been unfairly brushed aside” falls short. (Pl.’s Br. at 13 (emphasis added) (quoting Tr. at 860).)

18
Plaintiff fails to cite to a single instance in the voluminous record where his EDS complaints
were “unfaitly brushed aside.” Indeed, the record reflects that Plaintiff's treatment providers
otdeted numerous different laboratory and diagnostic tests and prescribed various
medications and treatment modalities in an attempt to help Plaintiff identify the cause(s) of
his symptoms, alleviate his pain and other symptoms, and restore his functionality, many of
which Plaintiff refused to undergo (see, e.g., Tr. at 535 (regular activity, healthy body mass
index, swimming, physical therapy), 667 (counseling), 695 (weight loss), 727 (anti-depressant
medication), 739 (aqua therapy), 857 (physical therapy, long-term coping mechanisms), 861
(anti-depressant medication, sleep study, pain clinic, online educational course), 878 (physical
therapy, Epsom salt baths, nutritional supplements, psychotherapy, physical activity), 959
(anti-depressant medication), 964 (weight loss, generalized muscular conditioning), 1112
(psychiatric evaluation).) In sum, Plaintiffs second assignment of error fails to warrant relief.

C. REC |

In her third issue on teview, Plaintiff argues that “[t]he ALJ’s assigned RFC is not
supported by substantial evidence and the analysis frustrates meaningful review.” (Pl.’s Br. at
13.) In particular, Plaintiff maintains that “the ALJ failed to include additional limitations for
standing ot walking, which ate necessary due to his impairments as a result of his EDS-HT,
as indicated by the [FCE]” and “additional limitations as to [interaction with] coworkers and
supetvisots” based on consultative psychological examiner Dr. Jill R. Grant’s opinion. ([d. at
13-14 (citing Tr. at 31, 479, 662).) With regard to standing or walking, Plaintiff relies on the
FCE’s findings that Plaintiffs “standing endurance is limited to approximately 17 minutes

longest duration” and his “walking endurance is limited to approximately 10 minutes longest

19

 

 
duration.” (PL.’s Br. at 14 (citing Tr. at 479).) Plaintiff points out that sedentary work requites
occasional walking and standing, which means from very little up to two hours in an eight-
hour workday (id. (citing 20 C.F.R. § 404.1567(a), and Social Security Ruling 96-9p, Policy
Interpretation Ruling Titles I and XVI: Determining Capability to Do Other Work —
Implications of a Residual Functional Capacity for Less Than a Full Range of Sedentary Work,
1996 WL, 374185 (July 2, 1996))) and, therefore, “further limitation is needed in [Plaintiff's]
REC” (id.). However, the AL] accorded only pattial weight to the FCE, and gave greater
weight to later examinations and evaluations. (See Tr. at 31.) Moreover, as detailed above in
the discussion: of Plaintiffs first assignment of ettor, the ALJ analyzed multiple pieces of
evidence that amounted to substantial evidence to support her determination that Plaintiff
remained capable of performing the occasional standing and walking required by sedentary
wotk. (See Tr. at 21, 24-31.)

Plaintiff additionally contends that, because the AL] afforded great weight to the
opinion of Dr. Grant that PlaintifPs “personality traits of ‘irritability, anxiety, and quick

temper’ could cause him to ‘have some difficulty interacting appropriately with peers and

 

coworkers,’ and ‘might make it difficult for him to respond appropriately to supervision” (Pl.’s
Br. at 14 (emphasis added) (quoting Tr. at 662)), “then additional limitations as to workers and
supetvisots ate also needed in [Plaintiffs] RFC” (id. at 14-15). Plaintiffs argument fails,
because the ALJ already limited Plaintiff to only occasional interaction with coworkers and
supervisors (see Tr. at 23), which amply accommodates Dr. Grant’s quite equivocal opinion
that “it could be that [Plaintiff] may have some difficulty interacting apptoptiately with peers

and coworkers” and “may also make it difficult for him to respond appropriately to

20
supetvisors” (I'r. at 662 (emphasis added)). Moreover, Plaintiff has not suggested what further
limitations on social interaction the ALJ should have included as a result of crediting Dr.
Grant’s opinion.

In light of the above analysis, Plaintiff has not shown either that the AL] committed
legal error or that the ALJ failed to provide substantial evidence to support the RFC
determination.

D. = Medical Opinions

Finally, Plaintiff faults the ALJ for failing to “adequately explain the weight given to
medical opinions.” (Pl’s Br. at 15.) Mote specifically, Plaintiff faults the ALJ for 1) failing to
“address ot give any weight to Dr. Jewett’s opinion that [Plaintiff] suffers from EDS-HT, and
the severe symptoms that [Plaintiff] suffers as a result’ Gd. at 16 (citing Tr. at 31.32, 877-82));
2) improperly evaluating and weighing the FCE (id. (referencing Tr. at 451-71, 478-92); 3)
failing to “mention what weight or consideration, if any, she assigned the opinions of Dr.
Gwynne, Dr. [Fiesky A.] Nunez, [Jr] Dr. [Autumn D.] Metzger, [and] Dr. [Benjamin]
Haithcock” (id. at 17 (citing Tr. 54, 730, 849, 860)); and 4) providing “conclusory”
explanations for the opinions to which the ALJ did assign weight (d. (citing Tr. 31-32)).
Those arguments lack merit.

ALJs must evaluate medical opinions in accordance with 20 C.F.R. §§ 404.1527(c) and
416.927 (c), better known as the “treating physician rule.” This rule generally requires an ALJ
to give controlling weight to the well-supported opinion of a treating source as to the nature
and severity of a claimant’s impairment, based on the ability of treating sources to

provide a detailed, longitudinal picture of [the claimant’s] medical impaitment(s)
[which] may bring a unique perspective to the medical evidence that cannot be

21
obtained from the objective medical findings alone or from reports of individual
examinations, such as consultative examinations or brief hospitalizations.

20 CER. §§ 404.1527(c), 416.927(c). However, if “a treating source medical opinion is not
well-supported by medically acceptable clinical and laboratory diagnostic techniques or is
inconsistent with the other substantial evidence in the case record,” it is not entitled to
controlling weight. Social Security Ruling 96-2p, Policy Interpretation Ruling Titles IT and

XVI: Giving Controlling Weight to Treating Source Medical Opinions, 1996 WL 374188, at
*4 (July 2, 1996) (“SSR 96-2p”); 1° 20 C.F.R. §§ 404.1527(c)(2), 416.927(c)(2); see also Craig,

 

76 F.3d at 590; Mastro, 270 F.3d at 178. Instead, the opinion must be evaluated and weighed

 

using all of the factors provided in 20 C.F.R. §§ 404.1527()2)@-© (©); 416.927()(2)@-() 6)
including (1) the length of the treatment telationship, (2) the frequency of examination, (3) the
nature and extent of the treatment relationship, (4) the supportability of the opinion, (5) the
consistency of the opinion with the record, (6) whether the soutce is a specialist, and (7) any
other factots that may support or contradict the opinion.

Where an ALJ declines to give controlling weight to a treating source opinion, he must
“sive good teasons in [his]. . . decision for the weight” assigned, taking the above factors into
account. 20 C.F.R. §§ 404.1527(c)(2), 416.927(c)(2). “This requites the ALJ to provide

sufficient explanation for ‘meaningful review’ by the courts.” ‘Thompson _v. Colvin, No.

 

10 The Court notes that for claims filed after March 27, 2017, the regulations have been amended and several
of the prior Social Security Rulings, including SSR 96-2p, have been rescinded. The new regulations provide
that the Social Security Administration “will not defer or give any specific evidentiary weight, including
controlling weight, to any medical opinion(s) or prior administrative medical finding(s), including those from
yout medical sources.” 20 C.F.R. §§ 404.1520c, 416.920c. However, the claim in the present case was filed
before Match 27, 2017, and the Court has therefore analyzed Plaintiff's claims pursuant to the treating physician
tule set out above.

22
1:09CV278, 2014 WL 185218, at *5 (M.D.N.C. Jan. 15, 2014) (quotations omitted); see also
SSR 96-2p, 1996 WL 374188, at *5 (noting that ALJ’s decision “must contain specific reasons
for the weight given to the treating soutce’s medical opinion, supported by the evidence in the
case tecotd, and must be sufficiently specific to make cleat to any subsequent reviewers the
weight the [ALJ] gave to the treating source’s medical opinion and the reasons for that
weight”).

Plaintiff first challenges the ALJ’s failure to “address or give any weight to Dr. Jewett’s
opinion that [Plaintiff] suffers from EDS-HT, and the severe symptoms that [Plaintiff] suffers
as atesult.” (Pl’s Br. at 16 (citing I'r. at 31-32, 877-82).) According to Plaintiff, “Dr. Jewett’s
opinion deserves consideration because she performed an extensive exam of [Plaintiff] and
his mother before diagnosing him, and her opinion was accepted by Dr. Keyserling as
consistent with [Plaintiffs] ‘medical history and physical exam.” (Id. (citing Tr. at 877-82,
quoting Tr. at 1102).) However, the ALJ clearly credited Dr. Jewett’s diagnosis of EDS, as
the ALJ found that Plaintiffs EDS constituted a severe impairment at step two (see Tr. at 20),
and the ALJ included significant restrictions in Plaintiffs RFC to account for his symptoms
(see Tr. at 23). Notably, Dr. Jewett did not provide any functional limitations arising out of
Plaintiffs EDS but did stress the “importan[ce]” of Plaintiff remaining as “active as his body
will allow in order to maintain his mobility as he ages.” (I't. at 878.) ‘Thus, thete was no other
opinion of Dr. Jewett for the ALJ to weigh or address, and Plaintiffs contention is baseless.

With respect to the November 2013 Functional Capacity Examination, Plaintiff faults
the AL] for failing to “indicate which parts of the [FCE] she gave any weight to, which leaves

this Court to guess at which parts of that evaluation were accepted or not.” (PL’s Br. at 16

23
(citing Tr. at 31, referencing Tr. at 451-71, 478-92).) Further, Plaintiff contests the ALJ’s
tationale that the FCE was prepared ““fout years ago, and does not address [Plaintiffs] current
functioning,” noting that “the ALJ did not indicate that [Plaintiff's] condition improved
whatsoever during the time between th[e FCE] and the hearing.” (id. at 16-17 (quoting Tr. at
31).) Plaintiffs arguments ultimately do not warrant relief.

The ALJ weighed the FCE as follows:

The [ALJ] has considered the recommendations made by Duke Physical
Therapy and Occupational Therapy following [the FCE], in which they stated

that [Plaintiff's] mobility, strength, and functioning tolerance were expected to
improve with home-exercise programs, but have given these recommendations

only partial weight, as this was prepared almost four years ago, and does not
address [Plaintiffs] current functioning.

(Tr. at 31 (emphasis added).) The context of the ALJ’s reasoning, as emphasized above, makes
clear that the ALJ gave partial weight to the FCE’s finding that Plaintiffs “mobility, strength,
and functioning tolerance wete expected to improve with home-exercise programs,” because
that finding was made “almost four years [earlier], and dfid] not address [Plaintiffs] current
functioning.” (Id.) Thus, the Court was not “left to guess” which parts of the FCE the ALJ
pattially credited.

Although not expressly argued by Plaintiff, the ALJ did not specifically address the
FCE’s findings that that Plaintiff “can’t comfortably squat to reach below his knuckle level,”
his “[s]tanding endurance is limited to approximately 17 minutes longest duration, [his]
walking endurance is limited to approximately 10 minutes longest duration,” and his “upper
extremity strength and dexterity is below average.” (Ir. at 479.) As an initial matter, the
individuals performing the FCE, Melissa Uhl (Occupational Therapy Intern) and Fay J. Tripp

(Occupational Therapist Registeted/Licensed), do not constitute “acceptable medical

24
soutces” under the regulations, see 20 C.F.R. §§ 404.1502(a), 416.902(a) (definition of
“acceptable medical source” does not include physical or occupational therapists), and, thus,
their findings do not constitute “medical opinions” as defined by the applicable regulations,
see 20 C.F.R. §§ 404.1527(a)(2), 416.927(a)(2) (“Medical opinions are statements from
acceptable medical sources that teflect judgments about . . . what [a claimant] can still do
despite impaitment(s), and [his/her] physical and mental restrictions.” (emphasis added)). On

the other hand:

Since there is a tequitement to consider all relevant evidence in [a claimant’s|
case tecotd, the case record should reflect the consideration of opinions from
medical sources who are not “acceptable medical sources” . . . who have seen
the claimant in their professional capacity. Although there is a distinction
between what an [ALJ] must consider and what the [ALJ] must explain in the
disability . . . decision, the [ALJ] generally should explain the weight given to
opinions from these “other sources,” ot otherwise ensure that the discussion of
the evidence in the .. . decision allows a claimant or subsequent reviewer to
follow the [AL]’s] reasoning, when such opinions may have an effect on the

outcome of the case.

Social Security Ruling 06—03p, Titles II and XVI: Considering Opinions and Other Evidence

from Sources Who Ate Not “Acceptable Medical Sources” in Disability Claims; Considering

Decisions on Disability by Other Governmental and Nongovernmental Agencies, 2006 WL

2329939, at *6 (Aug. 9, 2006) (“SSR 0603p”) (emphasis added); see also id. at * 3 (Opinions

 

from [ ] medical sources, who ate not technically deemed ‘acceptable medical sources’ under
[the Social Security Administration’s] rules, are important and should be evaluated on key
issues such as impaitment severity and functional effects.” (emphasis added), id. at *4
(“Although the factors in [20 C.F.R. § 404.1527(©)] and [20 C.F.R. § 416.927(0)] explicitly apply
only to the evaluation of medical opinions from ‘acceptable medical sources,’ these same

factors can be applied to opinion evidence from ‘other sources.” (emphasis added)).

25
Here, the AL]’s decision ensures “that the discussion of the evidence in the . . . decision
allows a claimant ot subsequent reviewer to follow the [AL]’s] reasoning,” SSR 06-03p, 2006
WL 2329939, at *6. As discussed above, the ALJ discussed a litany of evidence, nearly all of
which post-dated the FCE, supporting her RFC findings that, in contrast to the FCE’s
findings, Plaintiff remained capable of performing the standing, walking, and _ sitting
requitements of sedentary work with occasional stooping, crouching, handling, and fingering.
(See Tr. at 24-31.) Moreover, the ALJ also relied on the opinion of Dr. Wilson that Plaintiff

tequited only “limitations on significant climbing, walking, or kneeling” (I'r. at 31; see also Tr.

 

at 494) and the opinion of Dr. Edwin that Plaintiff “did not need an assistive device for
ambulation, and that his ability to sit, stand, move about, lift, carry, handle objects, . . . and
stamina wlete| not impaited.” (Tr. at 31 (emphasis added); see also 'T’r. at 530.) Under such
circumstances, the AL]’s “decision allows [the Court] to follow the [AL]’s] reasoning,” SSR
06-03p, 2006 WL 2329939, at *6. See Robshaw v. Colvin, No. 1:14-CV-281-JHR, 2015 WL
3951959, at *5 (D. Me. June 28, 2015).

Next, Plaintiff challenges the ALJ’s failure to “mention what weight or consideration,
if any, she assigned the opinions of Dr. Gwynne, Dr. Nunez, Dr. Metzger, [and] Dr.
Haithcock, which ate all relevant to [Plaintiffs] impairments resulting from his EDS-HT
diagnosis and other severe impairments.” ([d. at 17 (citing Tr. at 54, 730, 849, 860).) However,
Plaintiff made no effort to explain which “opinions” from these providers the ALJ should
have considered and/or weighed, let alone explained how further consideration and/or
weighing of such opinions by the ALJ would have favorably affected Plaintiffs claims. Under

such circumstances, the Court need not consider these arguments further. See United States

26
v. Zannino, 895 F.2d 1, 17 (st Cir. 1990) (“[A] litigant has an obligation to spell out its
atguments squately and distinctly, or else forever hold its peace.” (internal quotation matks
omitted); Hughes v. B/E Aerospace, Inc., No. 1:12CV717, 2014 WL 906220, at *1 n.1
(M.D.N.C. Mar. 7, 2014) (unpublished) (Schroeder, J.) (“A patty should not expect a coutt to
do the work that it elected not to do.”)."

Lastly, Plaintiff contends that the ALJ provided “conclusory” explanations for the
opinions to which the AL] did assign weight. (d. (citing Tr. at 31-32).) In that regard, Plaintiff
notes that “the ALJ stated ‘Dr. Grant petsonally examined [Plaintiff], and her opinion is
consistent with her treatment notes,’ and [state agency medical consultant] Dr. [Jagjit] Sandhu’s
opinion ‘has been given no weight, as it is not consistent with the record as a whole,’ and [state
agency medical consultant] Dr. [E. Woods’] opinion ‘has been given some weight, although
the [AL]] has assessed mental limitations as well, given [Plaintiffs] anxiety disorder.” (1d.
(citing Tr. at 31-32).) However, the ALJ clearly addressed each of these opinions, and Plaintiff
has failed to explain how the ALJ’s further consideration of those opinions could have
impacted his case and, in particular, the opinions of Drs. Sandhu and Woods, who each found
that Plaintiff could perform work at higher exertional levels than the ALJ. (See Tr. at 114, 124
(medium work), 143-44, 162-63 (“essentially sedentary” work, Le., lifting /cartying at light level
and standing/walking/sitting at sedentary level).) Accordingly, Plaintiff has not demonstrated

ptejudicial error with respect to the AL]’s evaluation of the medical opinion evidence.

 

“1 'The Court notes that the transcript pages cited by Plaintiff do not appear to contain any opinions regarding
Plaintiff's functional abilities, and instead appear to be examination records that generally reflect Plaintiff and
his parents’ frustration with the results of the various testing and their frustration with medical providers
directing Plaintiff to engage in exercise and physical therapy. (Tr. at 728-30, 847-49, 860-66.)

27
IT IS THEREFORE RECOMMENDED that the Commissionet’s decision finding
n0 disability be AFFIRMED, that Plaintiffs Motion for Summary Judgment [Doc. #14] be
DENIED, that Defendant’s Motion for Judgment on the Pleadings [Doc. #16] be
GRANTED, and that this action be DISMISSED with prejudice.

This, the 30% day of July, 2019.

/s/ Joi Elizabeth Peake
United States Magistrate Judge

28
